Title: To Alexander Hamilton from Philip Schuyler, 19 August 1802
From: Schuyler, Philip
To: Hamilton, Alexander



Albany August 19 1802
My Dear Sir

On Monday evening I returned to my family.
Days of constant activity, and some of fatigue were succeeded by nights of sound sleep. This with a good appetite, and good food to satisfy it, afforded me as good health as I ever enjoyed, and which I still retain.
My labours have been crowned with Success & one of the Locks in Wood Creek is contemplated, a Second greatly advanced and a third will be compleated in the present season as also two Small Sluices. These are all the works contemplated in the present year, but to compleat the navigation to the Oneida Lake four more Locks must be constructed, preparations are making for two, and directions ought to be given to provide the materials for the other two.
How is your health, that of my Beloved Eliza, and my Dear GrandChildren? I hope all well, embrace them tenderly for me, they share with you in my warmest affections, and in those of Mrs. Schuyler. Catherine is either at Still water, Ballston or Lake George.
If Mr Jefferson has really encouraged that wretch Callender to Vent his calumny against you, and his predecessors in office, the head of the former must be abominably wicked, and weak. I feel for the reputation of my Country which must suffer, when Its Citizens can be brought to Elevate such a Character to the first office in the republic. May Indulgent heaven avert the Evils, with which we are threatened from such a ruler, and the miscreants who guide his councils.
Adieu My Dear Sir, may you enjoy health and happiness, and that peace of mind which results from a rectitude of Conduct.
I am Ever most affectionately Yours

Ph: Schuyler
Alexander Hamilton Esq

